Citation Nr: 1131887	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  11-08 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for residuals of a compression fracture in the thoracic spine at T7-8.  


REPRESENTATION

Appellant represented by:	Vermont Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from August 1951 to June 1953, to include duty in Korea.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.

The Veteran appeared at a Travel Board hearing before the undersigned in July 2011.  A transcript is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran in this case is in receipt of service connection for residuals of a compression fracture to the thoracic spine.  His current evaluation is 10 percent and he contends, in essence, that his disability is of greater severity than what is contemplated by this rating.  

The Veteran's representative has contended that the last examination of record, dated in November 2008, is not adequate for resolving the issue on appeal.  Essentially, the representative states that as the Veteran's condition was growing in severity, he had discussed obtaining a private medical opinion with a VA Decision Review Officer (DRO).  The representative went on to state that should he be unable to obtain a private examination, that he and the DRO agreed that VA would schedule a new examination in light of a worsening severity in the low back.  There is no documentation of the conversation between the Decision Review Officer and the representative of record; however, the Board has no reason to doubt the veracity of the allegation.  At the Veteran's Travel Board hearing before the undersigned, the Veteran's representative relayed his belief that the 2008 examination was too focused on bilateral hip disabilities, was somewhat dated, and did not adequately describe the Veteran's disability picture in the thoracolumbar spine.  Specifically, the representative forwarded that he would like the Veteran to receive a new examination to help ascertain the current severity of the thoracic spine condition.  

Upon review, there does not appear to be any significant defect with the earlier examination, per se; however, included in the request for a new examination is the allegation that the 2008 examination is somewhat dated, and is thus not an accurate representation of the Veteran's disability picture.  The Board is satisfied that the Veteran has made a case that his condition has grown in severity since he was last examined.  Indeed, in testimony before the Board, the representative's request for a new examination is, for all intents and purposes, an allegation that the service-connected thoracic spine disability has grown and continues to grow in severity.  

In cases where an increase in rating is sought, the current level of disability is of prime concern.  Although the date of an examination is not, in and of itself, necessarily a reason to remand for current findings, in claims for an increase in rating, it is necessary to obtain the most accurate assessment of the disability picture.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  With that in mind, the 2008 VA examination does not represent the most current representation of the thoracic spine disorder, and a new examination is necessary in order to fully evaluate the severity of the condition.  Additionally, all VA treatment records which are not of record should be associated with the claims file.  

Furthermore, in the Veteran's hearing before the undersigned, he identified that it was difficult for him to travel to the White River Junction facility to undergo an examination.  He requested, if possible, that his new examination be scheduled at the Colchester, Vermont VA Community Outpatient Clinic.  If such a facility is capable of providing the examination, the Veteran should be examined there, as it is closer to his home.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully satisfied.  To this extent, any outstanding VA treatment records (from December 2010 to the present) should be added to the claims file.  

2.  Schedule the Veteran for a comprehensive VA examination, if feasible at the Colchester, Vermont VA Outpatient Clinic, to determine the current severity of his service-connected thoracic spine disability.  Range of motion studies and any other appropriate testing, to include any necessary orthopedic and neurological testing, should be conducted.  A detailed rationale must accompany any conclusions reached in the narrative portion of the examination report.  

3.  After the development requested above has been completed to the extent possible, re-adjudicate the Veteran's claim.  If the resolution remains less than fully favorable, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond prior to dispatch to the Board for final adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



